Gray, C. J.
This case is covered in every particular by previous decisions. There was no evidence that either of the statements made by Tiehan and Carrigan in conversation with the police officers purported or was understood to be a notice to th.e city under the statute. Kenady v. Lawrence, 128 Mass. 318. The written notice was insufficient, because it did not state the cause of the injury. Noonan v. Lawrence, ante, 161. The notice given more than thirty days after the injury was too late, there being no evidence that the plaintiff was incapable of giving the notice within the thirty days. Mitchell v. Worcester, 129 Mass. 525.

Judgment on the verdict.